PER CURIAM.
Curtis Smith challenges the length of his commitment to a community control program. We reverse that portion of his sentence.
Appellant was charged with escape, pled nolo contendere, and was sentenced under the Florida Youthful Offender Act, Chapter 958, Florida Statutes (1981), to one year in prison followed by four years in a community control program.
The maximum term in a community control program which can be imposed is two years. §§ 958.05 and 958.10.
Accordingly, appellant’s conviction and prison sentence are affirmed, but the ease is remanded for reduction of appellant’s term in a community control program to two years. Appellant need not be present at resentencing.
HOBSON, Acting C.J., and BOARDMAN and DANAHY, JJ., concur.